The application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This replies to the application filed 8/10/2021
Claims 1-9 are examined
Parent 17429816 filed 8/10/2021 is natl stage entry of PCT/JP2020/005737, Intl Filing Date 2/14/2020claims foreign priority to JP2019-025497, filed 02/15/2019

				CLAIM REJECTIONS - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-9 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The independent claims 1 8 9 and their dependents fall within 1 of the four statutory categories. 
Step 2a
In light of the 7 January 2019 Patent Eligibility Guidance (PEG), the claims steps set forth Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Allocating (attributing, allotting, divvying-up) proceeds of a sale is long standing commercial practice. Applicant computer-implements long standing commercial practice.
The independent claims implement the abstract idea by generic elements – unit (communication, control) and device. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination limitations “spell out” how to computer implement it, Enfish.  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element to perform the claim steps. The elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
Dependent claims 2-7 neither integrate the idea into a practical application nor provide significantly more than the idea itself. Each is merely data gathering for modulating the idea itself, e.g. determining user had contact with OOH ad based on gathered data (frequency of data claim 2, congestion data claim 3-4, user is busy data claim 5, gathered dwell time data claim 6, gathering data about user is busy listening claim 7). MPEP 2106.05
Step 2b 
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea amount(s) to unit (communication, control) and device MPEP 2016.05(d). 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the additional elements do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). 
We must thus conclude that the claims fail step two as well. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first ¶ of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first ¶, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims dependent on rejected claims are rejected.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See MPEP § 2161.01(I). 
Applicant's claims are directed to generic claims constrained only by the broad steps of obtain device position, determine OOH ad contact range, device direction, device position, log data, determine device in vicinity of apparatus. 
When looking to the specification for an explanation of the steps taken, the Applicant appears only to disclose broad generic descriptions that describe the intended results of the claim limitations.  The specification provides that the system functions are performed by software but the disclosure does not provide the programmable instructions or algorithm used by the system processor to achieve the functions. Applicant’s claims are rejected because the specification fails the written description requirement to show possession of the claimed invention. The specification does not disclose the computer and algorithm used in sufficient detail to demonstrate that the inventor possessed the invention or provide details sufficient for a person of ordinary skill in the art to program a general purpose computer to perform the claimed limitations or to reasonably conclude that the inventor is in possession of methods to perform the claimed functions. For more information regarding the written description requirement, see MPEP §2161.01(I).
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first ¶, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed (see MPEP § 2161.01). Here Applicant's claims are directed to generic claims constrained only by the broad steps of the independent claims.  When looking to the specification for an explanation of the steps taken to achieve the claimed determinations, the Applicant appears only to disclose broad generic descriptions and black box diagrams that describe the intended results of the determinations. The generic limitations recited in the claims encompass both disclosed examples and all known methods of performing these functions in the prior art. The claims are rejected because the original disclosure does not support every possible species of the claimed genus. Claims dependent on rejected claims and are accordingly rejected.
For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. In order for the written description requirement to be satisfied, the specification must disclose the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. Further the disclosure must provide sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. See MPEP §2161.01- §2163.07(b). The Applicant merely presents broad steps and generic descriptions to achieve the results. Applicant’s claims are rejected because the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate that the inventor possessed the invention or provides details sufficient for a person of ordinary skill in the art to program a general purpose computer to perform the claimed limitations. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). Claims dependent on rejected claims and are accordingly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Entire reference is cited, with incorporated references
MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for ALL they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claim 1 2 8 9 rejected under 35 USC 103 over McDevitt US 20150095157 in view of Busch US 20080248815 in view of Crystal US Pat 11042903

[Claim 1 8 9]
Basically, but for log BUSCH ¶ 430-431 and OOH CRYSTAL 1:15-2:27, ABSTRACT 
McDevitt shows
[Wingdings font/0xA2] a communication unit configured to obtain position information of a device 
[Wingdings font/0xA2] a control unit configured to determine that a user of the device has come into contact with an Out Of Home (OOH) advertisement if the OOH advertisement is included in a certain range in a traveling direction of the user based on the position information of the device, wherein
[Wingdings font/0xA2] the control unit determines whether the device exists in vicinity of the certain apparatus in a certain period of time or not and, if the device exists, associates the log of the certain apparatus in the certain period of time with the device.
McDevitt US20150095157 at least ¶ 6 Abstract Fig 1, 3, 5-6 20 22-24 26 29 32 34
[0005] … receiving, from a content provider, a request to publish content on the electronic device of a user, the content relating to a target location and the request includes at least one threshold travel parameter to the target location. The method also may include identifying a perimeter location on a route. The travel perimeter location may be at the at least one threshold travel parameter. The method also may include generating a zone extending from the perimeter location to the target location. In addition, the method may include receiving an indication that the electronic device has entered the zone, and transmitting content to the electronic device of the user, the content relating to the target location.

[0006] … the threshold travel parameter may be travel time, the travel time may be between about 2 to about 7 minutes, the travel time is based on current average traffic speed, the zone may include a plurality of zones, each of the plurality of zones may have shape corresponding to the shape of one of the one or more routes, the plurality of zones may have a width corresponding to the width of a lane of one of the one or more routes in a direction toward the target location, the zone may have a width corresponding to the width of a lane of one of the one or more routes in a direction toward the target location, the method may further include receiving other user information, the content may be an advertisement for the target location, the zone may exclude routes with traffic travelling in a direction away from the target location, the one or more routes may be exit ramps from a highway, and/or the step of generating the zone may include adjusting a length of the zone based on a pre-calculated electronic table of zone lengths based on observed travel speeds.

    PNG
    media_image1.png
    348
    564
    media_image1.png
    Greyscale






BUSCH
NOT EXPLICIT in McDevitt is log but see Busch US 20080248815 at least ¶ 430-431
[Wingdings font/0xA2] the communication unit obtains a log of a certain apparatus Busch ¶ 430-431
It would have been obvious looking at McDevitt to consult the works of colleagues as to location marketing and find Busch. It would have been obvious at the time of filing to combine McDevitt, Busch, both location based marketing with the predictable result of logged device activity for the advantage of providing tracking (log) to producers of content and business owners (Busch Abstract). 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

CRYSTAL
NOT EXPLICIT in McDevitt is the term OOH but Crystal US Pat 11042903 teaches the equivalent DOOH 1:15-2:27 in the same context of location-based advertising accounting for out of home ads and direction of a vehicle and position of users as represented by the position of their mobile. It would have been obvious looking at McDevitt to consult the works of colleagues and find Crystal and combine the two for the advantage of OOH ads.
[Claim 2]
McDevitt/Busch/Crystal shows the above and shows
The advertisement contact determination system according to claim 1, wherein the
[Wingdings font/0xA2] control unit determines that the user has come into contact with the OOH advertisement based on a traveling direction estimated based on demographic data on the user if a frequency of obtaining position information of the device is relatively low
McDevitt ¶ 6 + Busch ¶ 364 376 379
It would have been obvious to combine McDevitt/Busch as discussed above for the further reason of determining ad exposure as a function of direction (each of McDevitt ¶ 6 and Busch Fig 2-4) and frequency.
It would have been obvious to combine McDevitt/Busch as discussed above for the further reason of determining ad exposure as a function of direction (each of McDevitt ¶ 6 and Crystal 1:15-2:27) and frequency (Crystal pattern Crystal 1:15-2:27, Abstract).

Claim 3 4 rejected under 35 USC 103 over McDevitt/Busch/Crystal in view of Fujii US 20200234337


[Claim 3]
McDevitt/Busch/Crystal shows the above and 
NOT EXPLICIT in McDevitt
The advertisement contact determination system according to claim 1 or 2, wherein the
[Wingdings font/0xA2] control unit determines an OOH advertisement with which the user has come into contact within a moving object on which the user has ridden based on a congestion state within the moving object and a position of the user within the moving object 

    PNG
    media_image2.png
    482
    568
    media_image2.png
    Greyscale

Fujii Abstract Fig 2 shows congestion affecting users positioned outside a vehicle (e.g. waiting for a bus, subway, train, tram, trolley, elevator) facing the vehicle and some are positioned right in front of the vehicle but others are standing behind other people and thus a lower ad would result in no contact but a higher ad would result in contact. There are only 2 options for the ad; it can be displayed outside or it can be displayed outside. It is obvious that users positioned outside the vehicle and facing the vehicle and the ad on it, will soon be inside the vehicle, and the problem of congestion outside the bus is the same inside the bus when the people board. It would have been obvious looking at McDevitt (ad inside) to consult the works of colleagues as to location marketing and find Fujii (ad outside). It would have been obvious at the time of filing to combine McDevitt, Fujii, both location based marketing with the predictable result of a vehicle (each of McDevitt and Fujii) determining ad exposure as a function of congestion (Fujii Abstract Fig 1-2). 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

[Claim 4]
McDevitt/Busch/Crystal/Fujii shows the above and 
NOT EXPLICIT in McDevitt
The advertisement contact determination system according to claim 3, wherein the
[Wingdings font/0xA2] control unit determines an OOH advertisement with which the user has come into contact within a moving object on which the user has ridden based on a congestion state within the moving object, a position of the user within the moving object, and a direction of the user within the moving object.
Fujii Abstract Fig 2 shows congestion affecting users positioned outside a vehicle (e.g. waiting for a bus, subway, train, tram, trolley, elevator) facing the vehicle and some are positioned right in front of the vehicle but others are standing behind other people and thus a lower ad would result in no contact but a higher ad would result in contact. There are only 2 options for the ad; it can be displayed outside or it can be displayed outside. It is obvious that users positioned outside the vehicle and facing the vehicle and the ad on it, will soon be inside the vehicle, and the problem of congestion outside the bus is the same inside the bus when the people board. It would have been obvious looking at McDevitt (ad inside) to consult the works of colleagues as to location marketing and find Fujii (ad outside). It would have been obvious at the time of filing to combine McDevitt, Fujii, both location based marketing with the predictable result of a vehicle (each of McDevitt and Fujii) determining ad exposure as a function of congestion (Fujii Abstract Fig 1-2). 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 5 rejected under 35 USC 103 over McDevitt/Busch/Crystal/Fujii in view of Kriger US 20090066722 


[Claim 5]
McDevitt/Busch/Crystal/Fujii shows the above and 
NOT EXPLICIT in McDevitt
The advertisement contact determination system according to claim 3 or 4, wherein the
[Wingdings font/0xA2] control unit determines that the user is not viewing an OOH advertisement within the moving object at a time corresponding to a log indicating that the device is being operated 
Kriger US 20090066722 ¶ 247
[0247] …. upon determining that the consumer has NOT VIEWED the rapid serial presentation for a predetermined amount of time   … upon detecting a predetermined notification event … (e.g., PHONE CALL, email message, text message, instant message, voice mail message, missed call message, pop-up message, warning, alert, reminder, timer, low battery warning, or other notifications
It would have been obvious looking at McDevitt to consult the works of colleagues as to marketing and find Kriger and combine the two for the predictable result of ad exposure determined as a function of device operation and the advantage of that determination based not just on McDevitt’s factors (¶ 2-4) but also whether user’s mobile is busy. 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious looking at McDevitt to consult the works of colleagues as to marketing and find Busch and combine the two for the predictable result of ad exposure determined as a function of device operation and the advantage of that determination based not just on Busch’s  factors for recording (logging) but also whether user’s mobile is busy. 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 6 rejected under 35 USC 103 over McDevitt/Busch/Crystal in view of Waldron US 20170213240 


[Claim 6]
McDevitt/Busch/Crystal shows the above and 
NOT EXPLICIT in McDevitt
The advertisement contact determination system according to any one of claims 1 to 5, wherein the [Wingdings font/0xA2] control unit identifies a viewing attitude to an advertisement of the user based on a length of stay at a certain position of the device
Waldron US 20170213240 ¶ 54
It would have been obvious looking at McDevitt to consult the works of colleagues as to marketing and find Waldron and combine the two for the predictable result of ad exposure determined as a function of device operation and the advantage of that determination based not just on McDevitt’s factors (¶ 2-4) but also whether user’s dwell time. Dwell time (length of stay) is an old and well known indicator of whether user is paying attention. 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 7 rejected under 35 USC 103 over McDevitt/Busch/Crystal in view of Zeniya US US 20140379479 


[Claim 7]
McDevitt/Busch/Crystal shows the above and 
NOT EXPLICIT in McDevitt
The advertisement contact determination system according to any one of claims 1 to 6, wherein the [Wingdings font/0xA2] control unit determines that the user is using the certain apparatus while listening to an audio content transmitted and received over the Internet by using the device in a period of time when the device exists in vicinity of the certain apparatus. Zeniva US 20140379479  ¶ 48 
It would have been obvious looking at McDevitt to consult the works of colleagues as to marketing and find Zeniva and combine the two for the predictable result of ad exposure determined as a function of device operation and the advantage of that determination based not just on McDevitt’s factors (¶ 2-4) but also whether user’s mobile is occupied. 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681